Scott, J.,

dissenting.

It is true that a compromise of a doubtful right, is a sufficient consideration to support a promise; but I do not concieve that the evidence proves any such contract between the parties. I do not see what compromise there was. The entire debt of Mullanphy was secured by the mortgage, and if all of it was to be paid, I cannot see that the manner of doing it was at all material. There being then no compromise of a doubtful right, and the judgment in my opinion being no lien on the land, the contract was without consideration and will not support an action.